Exhibit 10.82 CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE This negotiated Separation Agreement and General Release (“Agreement”) is made and entered into between CARI SHYIAK on his own behalf and on behalf of his heirs, executors, administrators, attorneys, successors and assigns (“EXECUTIVE”) and Goodman Networks, Inc., and each and every officer, director, executive, agent, parent, subsidiary (including but not limited to Multiband Corporation), wholly owned company, affiliate and division, and their successors, assigns, beneficiaries, legal representatives, insurers and heirs (collectively “COMPANY”) (the EXECUTIVE and COMPANY are referred to collectively as the “Parties”). Reference is made herein to that certain Employment Agreement, effective February 18, 2013, by and between the COMPANY and EXECUTIVE (“Employment Agreement”) and all capitalized terms used but not otherwise defined in this Agreement shall have the respective meanings assigned to such terms in the Employment Agreement.
